Carpenter, J.
This is a suit to foreclose a mechanics’ lien. The buildings, in respect to which the lien is claimed, are a creamery, a silo, a silo barn, and a cow stable. The land claimed to be subject to the lien is a tract containing three hundred and fifty acres. No question arises in respect to the notices. The certificate includes all the contiguous land owned by the proprietors. The Superior Court held that the lien could not include all the land, and further held that the certificate was void, inasmuch as it did not contain an accurate description of the land which was or which might have been subject to the lien; and dismissed the complaint. The plaintiff appealed to this court.
The question as to the quantity of land which may be subject to a lien is not always an easy one. In ordinary cases of city and town lots on which buildings are erected there is no difficulty. In respect to buildings used for mechanical and manufacturing purposes, especially if business is conducted on a large scale, there is more room for question. Not infrequently large tracts, of land on which to erect mills, stores, warehouses, dwelling houses, and to be used even for farming purposes, are regarded as convenient, if not essential. Whether a lien attaches to all the land for the construction of a mill or other building used or reasonably convenient for carrying on the business, is perhaps a debatable question.
The question as to the extent of a lien for the construction of buildings used for farming purposes is now for the *314first time before us. We apprehend that the question is the same in principle, whether it relates to a farm of a few acres or to an unusually large one. In either case the buildings are adapted to the needs of the farm. The farm is a unit; its component parts are land and buildings. In common language we say that the buildings are on the farm; that is, that they stand on the land. It is not a strained or unnatural use of language to say that the farm is the land on which the buildings stand. Thus the whole farm may be literally within the terms of the statute, which provides that “every building * * * shall, with the land on which the same may stand, be subject to the payment of such claim; and said claim shall be a lien on such land, building, and appurtenances.” Gen. Statutes, § 3018.
Given a well defined farm, with boundaries easily recognized or ascertained, what portion of the land is covered by a mechanics’ lien under our statute? For instance, a barn, suitable to house the stock which the farm will support, and to store the hay and grain which it will produce ; will the lien cover all the farm, or only that portion of it immediately connected with the building? If the latter, then, in case of a sale or foreclosure, the barn is separated from the farm of which it was a part and the unity of plan, purpose and use is destroyed. The lienor or purchaser becomes the owner of a barn so situated that it will or may be of comparatively little use to him, while the owner is without a barn. Thus severing the barn from the land will in most cases operate to the disadvantage of both parties. It can hardly be supposed that the legislature intended, or that either party would desire, any such consequences. On the other hand there can be no particular hardship in subjecting all the land to the incumbrance. A lien is but a statutory mortgage. A sale or foreclosure is the same as if it were a mortgage. If the parties themselves were to create the incumbrance they would not limit it to a barn or other building; and we cannot presume that the legislature intended to subject the parties to an inconvenience that they would not have voluntarily assumed. In other juris*315dictions, where a sale instead of a strict foreclosure prevails, and where it is held that enough of the contiguous land maybe sold to pay the demand, it is upon the principle that all the land is subject to the lien.
This view of the case is not really inconsistent with our former decisions under this statute. In the leading case of The Bank of Charleston v. Curtiss, 18 Conn., 342, the owners had erected a house and barn on a one-acre lot, including a garden fenced off by itself. The question was whether the lien covered all the land. The court held that it did, and said that “not only the buildings and land on which they stand are covered by this lien, but also the building lot or land about the buildings, used with them, and necessary or reasonably convenient for their use.” This language cannot be said to have sole reference to the physical occupation of the buildings; for the fact is distinctly recognized that the garden may be used with them, and that it is “reasonably convenient for their use.” A garden is no more necessary than a farm. This case certainly does not negate the proposition that farm buildings and the farm on which they stand may be so connected as to be inseparable in their relation to a builders’ lien. On the contrary we think the proposition receives considerable support from it.
In Rose v. Persse & Brooks Paper Works, 29 Conn., 256, the real question was whether a lien on one mill would cover two other mills, not contiguous, but owned by the same proprietors. The court held that it would not. In Chapin v. Persse & Brooks Paper Works, 30 Conn., 461, the question was whether a lien for materials furnished for the same three mills, a separate account having been kept with each mill, covered all the mills jointly. The court held that it did not. Obviously these cases have little or no bearing upon the case before us; and none of the cases are directly in point; while some of them favor the views above expressed. Fitch v. Baker, 23 Conn., 563 ; Brabazon v. Allen, 41 Conn., 361 ; Marston v. Kenyon, 44 Conn., 349.
We come now to consider the precise question before us:— Did the plaintiff acquire and retain a valid lien on the *316buildings and the three hundred and fifty'- acres of land? Was there such a lien against Gunning and his wife, the proprietors and contractors ? That an inchoate lien on the buildings existed from the beginning is not disputed. That it continued in force until the certificate was filed with the town clerk is also conceded. Whether it continued in force after the time for filing such certificate expired, depends upon the extent of the lien on the land. If it covered all the land it is preserved. If the views above expressed with reference to farms generally are correct, it goes far towards a solution of the question.
At au early day this court refused to limit the operation of the lien to the land covered by the building. In Bank of Charleston v. Curtiss, supra, it said:—“To construe the statute thus literally and strictly would render the lien useless. There can be ho value in a building to which there is no access, or which cannot be used conveniently.” That the court meant by this language something more than a mere physical use or occupation of a building is apparent, for it was said with reference to a garden, which certainly is not essential to the actual occupancy of a dwelling house; but it is ordinarily used in connection with country and village dwellings; and so the court recognized it as so far a part of the homestead or dwelling as to be subject to the lien—a component part of the unit. It matters but little what the unit is, whether it is a chy house with barely land enough for it to stand on ; a country dwelling, including a garden, orchard, and the like; a farm with the usual farm buildings and a reasonable quantity of land ; or a mechanical or manufacturing establishment, organized, used and regarded as one concern; in all such cases a broad and liberal policy would seem to dictate that in determining the extent of a lien regard should be had to the nature and ordinary use of the particular building or buildings under consideration. There seems to be no other suitable place for drawing the line. The step from the garden to the farm is but a short one at most, and upon principle there seems to be no room for a distinction, without destroying the unity *317of design and use, by separating farm buildings from the land. If a lien is to exist at all in respect to such buildings and is not to be strictly limited to the land actually covered by them, there seems to be no other practicable rule than to regard all the contiguous land, however many lots there may be, as constituting, with the buildings, a unit, usually denominated the place or farm. As between the original parties no practical inconvenience can result from such a rule. There is less inconvenience and uncertainty in the application of such a rule than of a rule which arbitrarily carves out from a large tract of land a small portion around each building, with “no defining marks or physical boundaries.”
There is some ambiguity in the phrase, “land about the buildings, used with them, and necessary or reasonably convenient for their use.” Taken in one sense it means simply sufficient land to afford reasonable access to the buildings— an opportunity to occupy them. In another and broader sense it means a quantity of land suitable or proportioned to the buildings, having regard to the purposes for which such land and buildings are ordinarily used. The former, or restricted sense, is that contended for by the defense; the latter, or broader sense, is that contended for by the plaintiff. The court below seems to have used it in both senses; in determining the quantity of land convenient for the use of these buildings, in a limited sense; in considering the quantity of land suitable to be used in connection with these buildings, in the broader sense. This is apparent from the following quotation from the finding:—“Said buildings are each larger than is required for use in connection with the consolidated farm of three hundred and fifty acres. The three hundred and fifty acre tract is not capable of producing the amount of fodder which two hundred cows require, and which the silo and new barn are capable of storing. If adjacent lands sufficient to supply the deficiency were acquired as intended by the Gunnings, the old buildings removed and the whole used for the purposes and upon the scale designed by them, the new build*318ings would be necessary and reasonably convenient for use in connection therewith, for the purposes for tohich they were intended.” We entertain no doubt that the court in Bank of Charleston v. Curtiss used that language in the broader sense, thereby meaning that there should be an adaptation of the land to the buildings and of the buildings to the land.
The plans and intentions of the Gunnings were known to the plaintiff. The finding on that point is as follows:— “ Before entering into said contract with the Gunnings, the plaintiff went to Wilton and viewed the premises, and saw the intended location of the contemplated buildings. The boundaries of the farm were then pointed out to him by Mr. Gunning, and the intentions of the Gunnings with reference to the farm and the uses to which it was to be put, as above stated, and the intention to purchase additional adjacent lands heretofore mentioned, were then fully made known to him by Mr. Gunning.”
The object of all this we know not; but if the plaintiff had desired to obtain this information with reference to a lien, we should expect him to do as he did. We can hardly conceive of any other purpose which he could have had in view. Under the circumstances it seems to us reasonably certain that the original parties contemplated, not only a lien, but that it should cover all the land. If that is so, the Gunnings cannot complain if the lien as to them is held good, and to the extent claimed.
Establish the lien as against the proprietors, and the objections to the plaintiff’s case are practically disposed of. The object of a lien is security. If not good against creditors. and subsequent incumbrancers, it is worthless. Any construction of the statute which makes it mean one thing as to the owner, and another thing as to creditors, is inadmissible.
In ascertaining whether a given case is within the statute, the statute will be construed with reasonable strictness. But when it has once been determined that the statute applies, *319the effect and consequences must be the same as to all. Any other rule would he intolerable.
There is one expression in the opinion in Chapin v. Persse & Brooks Paper Works, supra, which apparently encourages the idea that the statute will he construed with greater strictness in favor of creditors. But obviously that was not intended, as will appear from the connection in which it is said. “ But in the certificate the three mills are all included together, and a lien claimed on them all for the gross amount of the materials furnished for each and all of them together, thus attempting to make the whole three mills together liable for the materials furnished for each separately. We cannot think that this was intended to be allowed by the statute, which, as it gives peculiar privileges to certain creditors, contrary to the general policy of our law, which favors an equal distribution of the effects of insolvents, should, as we think, be construed with reasonable strictness.”
What then does the statute mean when applied to farm buildings ? , That it intended to give a lien on such buildings there can be no question. That it intended to give a lien that would be of some value to the mechanic is equally clear. In many cases a lien that gives only a barn yard with access to the barn, would he of little value to the mechanic. A barn without a farm, and a farm without a barn, are incomplete. If one is widely separated from the other there is a practical inconvenience which maj*- seriously impair its value. It is not probable that the legislature intended that.
Again ; there is some difficulty in determining just how much land should go with a barn or other farm building in order to give it its full fair value. If it is to accomplish the object aimed at it must include something more than land enough to make it possible to use it. As a rule the farmers themselves are better qualified to determine how much it shall be than the courts are. Each one may be trusted to erect such buildings, and such only, as may be needed or useful; and whenever occasion requires, which will be but seldom, the courts will have no difficulty in ascertaining the *320quantity of land, contiguous to the building, that it was intended should be used with the building.
We are aware that the rule here indicated will, at first sight, appear to be very liberal; but it is believed that it will not be found to be an unreasonable one, and that it will occasion less inconvenience and hardship than any other that can be suggested. Indeed we are brought to this alternative :—either to construe the statute so as to give effect to the presumed intention of the parties, or to so construe it as to seriously impair the value of the lien. We think the former construction is to be preferred.
The case before us is an extreme one. It will rarely happen that buildings on so large a scale will be constructed. Whenever they are, it will be in connection with and to accommodate a large tract of land. In no other way can anything approximating to their full value be realized. If these buildings are to be limited to eight acres of land they are substantially worthless, and the lien which the legislature intended should benefit the mechanic, is a delusion and a snare.
We think the court erred in not granting the prayer of the complaint.
In this opinion the other judges concurred.